            Case 1:18-cr-00662-JGK Document 146 Filed 01/16/20 Page 1 of 1

                            JUSTIN C. BONUS, ESQ.
                                   ATTORNEY                   AT     LAW
JUSTIN C. BONUS, ESQ.                  118-35 QUEENS BOULEVARD, SUITE 400                        TEL. (347)920-0160
JUSTIN.BONUS@GMAIL.COM                  FOREST HILLS,   NY 11375                                 FAX: (888) 237-8686



                                             January 16, 2020


Hon. John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse - Room 14A                                USDG SDNY
500 Pearl St.                                                      DOCUMENT
New York, NY 10007-1312                                            ELECTRONICALLY FILED
                                                                   DOC#        .

Via: ECF
                                                                                     :E._,~~z:r·:·
                                                                                      -J_-,-__
                                                                   DAr'E F=-IL_E_-0_:___


Re: 1:18-cr-00662-JGK USA v. Jones
Subj.: Request for an Extension to file Sentencing Memorandum

Dear Honorable Koeltl:

          This office represents Michael Jones, who is the Defendant in the above-referenced action.
In light of yesterday's oral argument and the Court's decision to reserve its finding on Mr. Jones'
Rule 29 /Rule 33 motion, we respectfully request an extension from tomorrow's deadline to file Mr.
Jones' sentencing memorandum.
          Additionally, we request direction with regard to how the Court would prefer Mr. Jones' to
file his letters of support - would the Court like one filing with the letters all together or each letter
separately. At this point, the submission is voluminous - there appears to be over 50 letters.
          I appreciate the Court's consideration.

Respectfully Submitted,              /, ~~
JUSTIN BONUS, ESQ.           1o~ft.f/.
                                    c2 . -P---~<A,.,.,__,,
ls/Tustin Bonus
    ~




Justin Bonus, Esq.


Via ECF
Matthew Hellman
Daniel Wolf
Assistant United States Attorneys
United States Attorney's Office
Southern District of New York
One Saint Andrew's Plaza
New York, New York 10007
